                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        IGNACIO PEREZ,                                   CASE NO. 16-cv-03396-YGR
                                   8                    Plaintiff,
                                                                                             PRETRIAL ORDER NO. 4 RE: OBJECTIONS
                                   9              vs.                                        TO (I) EXHIBITS ON ATTORNEY-CLIENT
                                                                                             PRIVILEGE GROUNDS AND (II) OPENING
                                  10        RASH CURTIS & ASSOCIATES,                        STATEMENT SLIDE DECK AND (III)
                                                                                             PROPOSED JURY INSTRUCTION NO. 32
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                                This pretrial order addresses certain exhibits upon which the attorney-client privilege was
                                  13
                                       asserted, the nature of the evidence to be allowed as reflected in defendant’s slides for Opening
                                  14
                                       Statements, and parties’ submission regarding Proposed Jury Instruction No. 32. The Court also
                                  15
                                       INSTRUCTS parties to file, by no later than 8 a.m. on Monday, May 6, 2019, the Court’s procedural
                                  16
                                       stipulation, attached here as Exhibit A.
                                  17
                                       I.       ATTORNEY-CLIENT PRIVILEGE ISSUES
                                  18
                                                         A. BACKGROUND
                                  19
                                                The background giving rise to this action is well-known, and the Court will not repeat it
                                  20
                                       here. (See, e.g., Dkt. No. 167 at 3-5.)
                                  21
                                                On April 26, 2019, parties filed their second amended joint exhibit list. (Dkt. No. 323.)
                                  22
                                       Therein, defendant noted its objection to plaintiff’s use of Trial Exhibits 80, 81, and 82 on the
                                  23
                                       grounds that the documents are covered by the attorney-client privilege. (Id. at 6-7.) As ordered
                                  24
                                       on April 29, 2019, and for the reasons set forth more fully below, the Court confirms that it
                                  25
                                       OVERRULES defendant’s objections to Trial Exhibits 80, 81, and 82.
                                  26
                                                         B. ANALYSIS
                                  27
                                                “When legal advice of any kind is sought from a professional legal advisor in his or her
                                  28
                                   1   capacity as such, the communications relating to that purpose, made in confidence by the client,

                                   2   are, at the client’s insistence, permanently protected from disclosure by the client or by the legal

                                   3   advisor, unless the protection be waived.” United States v. Martin 278 F.3d 988, 999-1000 (9th

                                   4   Cir. 2002). The attorney-client privilege is ordinarily triggered only by a client’s request for legal

                                   5   advice. In re County of Erie, 473 F.3d 413, 419-421 (2d Cir. 2007). Moreover, the privilege

                                   6   extends only to communications—not to the facts communicated. Upjohn Co. v. United States,

                                   7   449 U.S. 383, 395-396 (1981).

                                   8          The exhibits at issue do not reflect attorney-client communications. The documents do

                                   9   include one reference to a statement made to counsel, but there is no indication that the statement

                                  10   was made in the context of or in reference to a prior request for legal advice. In fact, the statement

                                  11   seems to function only to support the author’s contention that he believed a particular process was

                                  12   already ongoing. Thus, the Court finds that Trial Exhibits 80, 81, and 82 do not contain or
Northern District of California
 United States District Court




                                  13   otherwise reflect attorney-client privileged communications.

                                  14          For the foregoing reasons, the Court OVERRULES defendant’s objections to plaintiff’s use

                                  15   of Trial Exhibits 80, 81, and 82.

                                  16          II.     DEFENDANT’S OPENING STATEMENT SLIDES

                                  17          The Court has received Objections to Defendant’s Opening Statement Slides as well as

                                  18   defendant’s Response thereto.1 (Dkt. Nos. 333, 334.) Further, the Court held a telephone

                                  19   conference to expedite resolution. The Court herein confirms the following:

                                  20          Objection to Slide 10 including specific deposition testimony of Steven Kizer is sustained

                                  21   on the grounds offered. However, Mr. Kizer will be testifying live. Accordingly defendant may

                                  22   indicate that Mr. Kizer will testify, he is a former Rash Curtis employee, and that he will attest that

                                  23   the telephone numbers for fields 5 through 10 come from a variety of sources. The Court so rules

                                  24   because it is likely Mr. Kizer will provide such testimony either affirmatively or on cross-

                                  25   examination.

                                  26          With respect to the remaining objections, and as a threshold matter, the Court confirms that

                                  27
                                              1
                                  28            The Court notes that the defendant emailed a complete power point presentation which
                                       does not reflect the same numbering as the plaintiff’s attachment to its objections.
                                                                                        2
                                   1   it will allow evidence regarding defendant’s practices and business including the issue of skip-

                                   2   tracing. What will not be allowed is any documentary evidence previously excluded. Defendant

                                   3   shall also be held to the position that such evidence cannot be produced. Nor will the Court allow

                                   4   any testimonial evidence gleaned from those documents excluded, namely the specific conclusions

                                   5   made with respect to cell phone number ending 5193. That said, given that Mr. Perez’s damages

                                   6   are specifically related to the number of telephone calls made to cell phone number ending 5193,

                                   7   the jury is entitled to have some information relative to that cell phone number. Also, given that

                                   8   plaintiffs have relied on that cell phone number as probative of its class claims, defendant may

                                   9   challenge those assertions at trial. Thus, the Court orders as follows:

                                  10          Slides 14-15: “Cellphone No. Ending in 5193”: the objections are sustained in part.

                                  11   However, defendant may include that Sutter is a client and that it transmits referrals electronically

                                  12   with telephone numbers. (See Class Certification Order, Dkt. No. 81, p.10:17-19.) All other
Northern District of California
 United States District Court




                                  13   information to which there is an objection on these slides is stricken. Whether any evidence of

                                  14   those records not previously excluded is admissible remains unknown as the foundation has not

                                  15   been laid nor is there a Sutter employee on the witness list.

                                  16          Slide 17: “Rash Curtis’ Calls to Phone No. Ending in 5193”: the objections are

                                  17   sustained as the information only relates either to the issue of good faith or prior consent on an

                                  18   unrelated issue, both of which are irrelevant. (Id., p.10:6-16.)

                                  19          Slide 18: “Rash Curtis’ Calls to Phone No. Ending in 5193”: in light of the Court’s oral

                                  20   rulings, the objections were withdrawn.

                                  21          Slide 19: KEY ISSUES: the Court denies the objections. Since the time of class

                                  22   certification, the parties have disputed whether the evidence with respect to Mr. Perez

                                  23   demonstrated that the calls were skip traced. Thus:

                                  24          [D]efendant argues that the referral from Sutter General Hospital, which included a
                                  25          document containing Perez’s phone number, demonstrates that it did not obtain
                                              Perez’s phone number through skip tracing. Defendant’s lawyer avers that this
                                  26          document was transmitted to it by Sutter General Hospital on May 7, 2015, when Sutter
                                              General Hospital opened that debtor account. Thus, Perez would not fall into the classes
                                  27          here, which are specifically defined as those individuals whose numbers defendant
                                              obtained through skip tracing. (Keith Decl., Exhibit 6.) Plaintiffs argue that the
                                  28
                                              evidence in the record suggests otherwise. For instance, Kizer testified that defendant
                                                                                        3
                                               does not generally obtain documents from creditors providing proof of debt or the debtor’s
                                   1           original phone number, and specifically testified that Sutter General Hospital is one such
                                   2           creditor that does not routinely do so. (Kizer Dep. Tr. 45:25–46:5; 47:7–17.)
                                               Additionally, plaintiffs’ expert Snyder, who reviewed the account records produced by
                                   3           defendant, observed that Perez’s consumer account record did not include any telephone
                                               contact information and included an “ECA Advanced Trace” notation, indicating that
                                   4           Perez’s number was obtained via skip tracing. (Snyder Decl. ¶¶ 87–89.) If defendant truly
                                               had definitive evidence as of May 7, 2015 that it did not use skip tracing to obtain Perez’s
                                   5
                                               phone number, it defies all logic that defendant would only raise this evidence now, almost
                                   6           two months after filing its opposition.
                                                       Thus, the Court finds that plaintiffs’ showing at this stage is sufficient to
                                   7           demonstrate that Perez satisfies the typicality requirement of Rule 23(a).

                                   8
                                       (Id., p.10:17-11:5 (emphasis supplied).) The Court did not resolve the dispute but held that
                                   9
                                       sufficient evidence was presented at the time to demonstrate that Mr. Perez was an adequate class
                                  10
                                       representative. Thus, the evidence regarding Mr. Perez’s phone number itself is probative on the
                                  11
                                       issue of skip tracing generally and will be allowed for that purpose, although not for the purpose
                                  12
Northern District of California




                                       of allowing the jury to question his suitability to serve as a class representative.
 United States District Court




                                  13
                                               III.    PROPOSED JURY INSTRUCTION NO. 32
                                  14
                                               The Court has received parties’ proposals regarding proposed Jury Instruction No. 32.
                                  15
                                       (Dkt. No. 332.) The Court adopts the following instruction introducing the case as a class action:
                                  16
                                               A class action is a lawsuit that has been brought by one or more plaintiffs on behalf of a
                                  17
                                       larger group of people who have similar legal claims. All of these people together are called a
                                  18
                                       “class.” Plaintiff Ignacio Perez brings this action as the class representative and Bursor & Fisher,
                                  19
                                       P.A. represent the class as class counsel.
                                  20
                                               In a class action, the claims of many individuals can be resolved at the same time instead
                                  21
                                       of requiring each member to sue separately. Because of the large number of claims that are at
                                  22
                                       issue in this case, not everyone in the class will testify. You may assume that the evidence at this
                                  23
                                       trial applies to all class members, except as I specifically tell you otherwise. All members of the
                                  24
                                       class will be bound by the result of this trial.
                                  25
                                               In this case, there are four classes of people whose telephone numbers were obtained by
                                  26
                                       Rash Curtis through skip tracing, and who Rash Curtis called using one or more auto dialers or
                                  27
                                       who Rash Curtis called using a prerecorded message. They will be referred to collectively as “The
                                  28
                                                                                          4
                                  17          Five (5) business days prior to the date of the compliance hearing, the parties shall file

 Uni
Nort
                                  18   either (a) a JOINT STATEMENT outlining settlement efforts to date as well as the documents to be

                                  19   exchanged and timing thereof; or (b) a one-page JOINT STATEMENT setting forth an explanation

                                  20   regarding the failure to comply. If compliance is complete, the parties need not appear and the
                                   1   Class” or as hearing
                                       compliance   “Class Members.”
                                                            will be takenThe
                                                                          offClass Members do not include any people for whom Rash
                                                                             calendar.
                                  21
                                   2   Curtis has had a debt-collection
                                               Telephonic               account
                                                          appearances will      in their if
                                                                            be allowed   name.
                                                                                            the parties have submitted a joint statement in a
                                  22
                                   3   timely fashion.
                                               This case concerns calls made by Rash Curtis from June 17, 2012 through April 2, 2019.
                                  23
                                   4           This Order
                                       This is referred     terminates
                                                        to as          Docket
                                                              the “Class       Number 20.
                                                                         Period.”
                                  24
                                   5          IT IS SO ORDERED.
                                  25
                                   6
                                  26
                                   7          September
                                       Dated: May        18, 2018
                                                   4, 2019
                                  27
                                                                                                  YVONNE GONZALEZ ROGERS
                                   8                                                         UNITED STATES DISTRICT COURT JUDGE
                                  28
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         5
                                                                                                                    Exhibit A


                                                                                                      UNITED STATES DISTRICT COURT
                                                                  1
                                                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                                                  2

                                                                  3

                                                                  4

                                                                  5                                                       CASE NO.: YGR
                                                                  6                                                       PROCEDURAL STIPULATIONS
                                                                                PLAINTIFF,                                (EXHIBIT A TO PRETRIAL ORDER)
                                                                  7
                                                                             VS.
                                                                  8   ,
                                                                  9                 DEFENDANTS
                                                                 10

                                                                 11
                                                                      PLEASE INITIAL AND SIGN as acceptable:
                                                                 12
                                                                      It is stipulated that the Defendant will be deemed present with counsel, and each of the jurors will be
                               Northern District of California
United States District Court




                                                                 13
                                                                      deemed present, upon reconvening after each adjournment or recess, unless the contrary is noted for
                                                                 14
                                                                      the record.
                                                                 15
                                                                             For the Plaintiff ______________             For the Defendant _____________
                                                                 16

                                                                 17

                                                                 18
                                                                      It is stipulated that the Jury Instructions and the Exhibits may go into the Jury Room during
                                                                 19
                                                                      deliberations.
                                                                 20
                                                                             For the Plaintiff ______________             For the Defendant _____________
                                                                 21

                                                                 22
                                                                      It is stipulated that the parties need not be present when, during jury deliberations, the jurors are
                                                                 23
                                                                      excused for lunch, return for lunch, and/or are discharged in the evening and resume in the morning.
                                                                 24
                                                                             For the Plaintiff ______________             For the Defendant _______________
                                                                 25

                                                                 26

                                                                 27

                                                                 28
                                                                  1   It is stipulated that, during jury deliberations, the jury may recess without further admonition and
                                                                  2   without assembling in the jury box, and that they may resume their deliberations upon the Deputy
                                                                  3   Clerk’s determination that all jurors are present.
                                                                  4          For the Plaintiff ______________               For the Defendant _____________
                                                                  5

                                                                  6   In the absence of the trial judge, any judge of this court may receive the verdict.
                                                                  7          For the Plaintiff ______________               For the Defendant ________________
                                                                  8

                                                                  9   (Party Name) ______________________                  (Party Name) _________________________
                                                                 10

                                                                 11   __________________________________                   ________________________________
                                                                 12        Signature (Plaintiff’s Attorney)                     Signature (Defense Attorney)
                                                                 13
                               Northern District of California
United States District Court




                                                                 14

                                                                 15

                                                                 16

                                                                 17

                                                                 18

                                                                 19

                                                                 20

                                                                 21

                                                                 22

                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28



                                                                                                                            2
